In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00104-CR



                              JUSTIN RYAN MYERS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 6th District Court
                                   Lamar County, Texas
                                   Trial Court No. 27686




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens




___________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                               MEMORANDUM OPINION

       A Lamar County jury convicted Justin Ryan Myers of two counts of reckless injury to a

child. See TEX. PENAL CODE ANN. § 22.04(f) (Supp.). Myers also pled true to two prior-

conviction punishment enhancement allegations. Per the jury’s recommendation, the trial court

sentenced Myers to twenty years’ incarceration for each count, with the sentences to run

concurrently. Myers appeals the convictions and sentences.

       Myers’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the trial court proceedings, and

stated that counsel found no meritorious issues to raise on appeal. Meeting the requirements of

Anders v. California, counsel has provided a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. Anders v. California, 386 U.S. 738, 743–44

(1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding);

Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d

807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

       On January 14, 2022, Myers’s counsel filed a motion with this Court seeking to withdraw

as counsel in this appeal and provided Myers with a copy of the brief, a motion for access to the

appellate record, and the motion to withdraw. His counsel also informed Myers of his right to

review the record and file a pro se response. Myers filed a pro se response to his counsel’s

Anders brief on February 4, 2022.

       We have reviewed the entire appellate record and Myers’s pro se response and have

independently determined that no reversible error exists. See Bledsoe v. State, 178 S.W.3d 824,

                                               2
826–27 (Tex. Crim. App. 2005). However, in Anders cases, appellate courts “have the authority

to reform judgments and affirm as modified in cases where there is nonreversible error.”

Ferguson v. State, 435 S.W.3d 291, 294 (Tex. App.—Waco 2014, pet. struck) (comprehensively

discussing appellate cases that have modified judgments in Anders cases). The record shows that

the judgment and bill of costs assessed Myers with two time payment fees of $12.50—one

payable to Lamar County and one payable to the State of Texas.

       The Texas Court of Criminal Appeals has recently concluded that a time payment fee like

the one imposed here “must indeed be struck for being prematurely assessed because a

defendant’s appeal suspends the duty to pay court costs and therefore suspends the running of the

clock for the purposes of the time payment fee.” Dulin v. State, 620 S.W.3d 129, 129 (Tex.

Crim. App. 2021). “As a consequence, even now, assessment of the time payment fee[s] in this

case would be premature because appellate proceedings are still pending.” Id. Pursuant to

Dulin, we strike the time payment fees “in their entirety, without prejudice to them being

assessed later if, more than 30 days after the issuance of the appellate mandate, the defendant has

failed to completely pay any fine, court costs, or restitution” owed. Id. We modify the judgment

and the bill of costs by deleting the time payment fees.




                                                 3
         In the Anders context, once we determine that the appeal is without merit, we must either

dismiss the appeal or affirm the trial court’s judgment. See Anders, 386 U.S. 738. Thus, we

affirm the judgment of the trial court, as modified.1




                                                           Scott E. Stevens
                                                           Justice

Date Submitted:            March 25, 2022
Date Decided:              May 11, 2022

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of Appellant in this case. See Anders, 386 U.S. at 744. No
substitute counsel will be appointed. Should Appellant desire to seek further review of this case by the Texas Court
of Criminal Appeals, Appellant must either retain an attorney to file a petition for discretionary review or file a pro
se petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court,
see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP.
P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see
TEX. R. APP. P. 68.4.
                                                          4